Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112 second as being lack of antecedent basis:
As to claims 4, 12 and 22, line 6, the limitation “runnable batches” should be amend as “the runnable batches”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tovey (US 2021/0373957 A1) in view of Knee (US 2003/0151614 A1).
As to claims 1, 6 and 14, Tovey teaches a computerized efficient data processing management method for imaging applications, the method comprising the steps of: 
a) inputting a system configuration (the input or output for any particular pass through the graphics processing pipeline  is configurable based on the specified operations of the graphics processing pipeline, paragraphs [30-34]), at least one image data (examples of buffers include images produced by a particular pass 502 through a graphics processing pipeline, data generated by a compute shader program, or data other than images generated by a pass 502 through a graphics processing pipeline, paragraphs [38-48] ) and at least one requested task into electronic storage means (the input assembler  stage 302 reads primitive data from user - filled buffers (e.g., buffers filled at the request of software executed by the  processor 102, such as an application, paragraphs [20-32]); 
b) performing data flow graph generation by computing means using the at least one image data (FIG. 4A illustrates the APD scheduler 136 of FIG. 2, configured to execute task graph specification programs to generate task graphs and to schedule operations for execution on the APD 116 based on the generated task graphs, paragraphs [36-38]; the task graph specification program is a program that specifies how to construct a task graph 500. Thus, a task graph specification program indicates what passes 502 are to occur and which buffers 504 are the inputs and outputs of the passes 502. The task graph specification program is able to consider runtime data, such as user - defined runtime data, data generated by the APD 116, or other data, paragraphs [15-22]; The APD 116 can be used for executing graphics pipeline operations such as pixel operations, geometric computations, and rendering an image to display device, paragraphs [15-22]); and 
the at least one requested task to generate a data flow graph (a task graph specification processor 402 and a command scheduler 404. The task graph specification processor 402 accepts as input a task graph specification program. A task graph specification program programmatically specifies how to generate a task graph that describes processing workload. The processing workload includes a graph of tasks and resources as will be further described herein (for instance with respect to FIG. 5). The task graph specification processor 402 executes the task graph specification program, which, when executed, generates a task graph that specifies a processing workload as a task graph, paragraphs [36-38]); and 
c) performing task execution scheduling using the data flow graph, the caching system 
configuration, the at least one image data and the at least one requested task to schedule 
execution of the at least one requested task to generate at least one task execution output (an 
APD scheduler 136 is configured to perform operations related to  scheduling various work groups and wavefronts on compute units  132 and SIMD units, paragraphs [21-30]; configurations for a task  graph specification processor 402 and a scheduler for generating  task graphs and scheduling workloads on a processing device such  as the accelerated processing device, paragraphs [4-6]; graphics  operations, such as operations related to video, physics  simulations, computational fluid dynamics, or other tasks, based on commands received from the processor, paragraphs [16-20]; output task graph for scheduling and execution).
Tovey does not teach inputting a caching system configuration. However, Knee inputting a caching system configuration (according to one specific exemplary embodiment, microprocessor 70 may be configured to be on the same chip as graphics controller 72, including or excluding input cache memory 77 and output cache memory, paragraphs [55-56]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length as taught by Knee into to allow efficiently using inputting a caching configuration imaging of a converting is created in hardware and software, which especially includes a rotation and/ and/or translation.
Claims 2, 3, 7, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tovey (US 2021/0373957 A1) in view of Knee (US 2003/0151614 A1) further in view of Graffagnino (US 2008/0120626 A1).
As to claims 2, 8 and 18, Tovey and Knee do not teach the computerized efficient data processing management method of claim 1, wherein the caching system configuration comprises a graph of cache nodes and backing stores. However, Graffagnino teaches computerized efficient data processing management method of claim 1, wherein the caching system configuration comprises a graph of cache nodes and backing stores (a first microprocessor coupled to a bus; main memory coupled to the bus with the main memory configured to store a first data structure representing a render tree having nodes for grouping elements of a web page; and a graphics processing unit coupled to the bus, the graphics processing unit having a second microprocessor and a plurality of backing stores with each backing store configured to store raster images, which represent a decomposed portion of a complete image, associated with nodes, claims [30-38]).

It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of computerized efficient data processing management method of claim 1, wherein the caching system configuration comprises a graph of cache nodes and backing stores as taught by Knee into to Graffagnino to quickly and efficiently composite raster images stored in backing stores.
As to claim 3, 7 and 15, Tovey teaches the data flow graph comprises a plurality of format-specific image nodes (the following table includes an example code listing for a task graph specification program of the format described in FIG. 7A. FIG. 7B illustrates an example task graph 750 generated, paragraph [55-62])a plurality of data nodes, and a plurality of directed acyclic operations, each between two of the nodes ( a topological sort is a technique whereby nodes of a directed acyclic graph are ordered based on the directed edges of the graph, the method 500 includes constructing a data structure having nodes associated with elements of a web page at block, paragraphs [46-55]).

As to claim 16, Tovey teaches the plurality of format-specific image nodes (nodes the following table includes an example code listing for a task graph specification program of the format described in FIG. 7A. FIG. 7B illustrates an example task graph 750 generated, paragraphs [55-62]);
 the plurality of data nodes are initially configured to match existing data and expected tasks (The SIMD paradigm is one in which multiple processing elements share a single program control flow unit and program counter and thus execute the same program but are able to execute that program with different data, paragraphs [20-34]).

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tovey (US 2021/0373957 A1) in view of Knee (US 2003/0151614 A1) further in view of Tan (US 2021/0334598 A1).
As to claim 9, Tovey and Knee do not teach the graph of cache nodes and backing stores of the initial caching system configuration performs harmonization of diverse subsystems based on a model of application activities. However, Tan teaches graph of cache nodes and backing stores of the initial caching system configuration performs harmonization of diverse subsystems based on a model of application activities (a plurality of harmonization training images 1104 that can include a diverse set of variational images with feature variations relative to the original source domain images used to train/develop a particular image processing model, paragraphs [36-38]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of graph of cache nodes and backing stores of the initial caching system configuration performs harmonization of diverse subsystems based on a model of application activities as taught by Tan into to Tovey optimizing the performance of AI/ML-based image processing models on images that vary in appearance relative to the training images.
As to claim 20 it is rejected for the same reason as claim 9 above.
As to claim 10, Tan teaches the model of application activities is generated by machine learning using application data (the image harmonization model can comprise one or more machine learning models, such as deep learning neural network models and the like, paragraphs [8-15]).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tovey (US 2021/0373957 A1) in view of Knee (US 2003/0151614 A1) further in view of Tan (US 2021/0334598 A1) further in view of Lemonik (US 2011/0252312 A1).
As to claim 11, Tovey, Knee and Tan do not teach wherein the caching system update uses the at least one image data and the at least one requested task to update the model of application activities. However, Lemonik teaches the caching system update uses the at least one image data and the at least one requested task to update the model of application activities (one of the document models 210 (e.g., the model associated with the active document) can be updated to include a reference to the inserted image, paragraphs [46-52]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of graph of caching system update uses the at least one image data and the at least one requested task to update the model of application activities as taught by Lemonik into Tovey and Tan allow the task graph specification program to build, at runtime, a task graph based on runtime parameters.

Allowable Subject Matter
Claims 4,5,12, 13, 17, 21, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195